In a declaratory judgment action and a proceeding pursuant to CPLR article 78 to (1) review a resolution of the Town Planning Board of the Town of North Castle dated June 28, 1982, reapproving a subdivision plat and (2) to compel the planning board to have the plat stricken from the records of the county clerk, which action and proceeding were consolidated, the appeal is from a judgment of the Supreme Court, Westchester County (Leggett, J.), entered February 9, 1983, which denied appellant’s application for a preliminary injunction, confirmed the planning board’s determination, and dismissed the proceedings.
Judgment affirmed, with costs.
Under all of the circumstances of this case, we find that the planning board’s reapproval in 1982 of the subdivision plat it had approved in 1978 was proper and not unlawful. The record shows that appellant, Dom Martino, signed a subdivision plat in 1978 showing that the remainder of his landlocked lot No. 2 IB would be merged into and dissolved into Martino’s other two, improved, street fronting lots, and that adjoining property owner John Magnotta expended moneys and engaged in construction in reliance on the subdivision plat, as signed by Martino and (in. a slightly adjusted version) approved by the planning board. Mollen, P. J., Titone, Bracken and Rubin, JJ., concur.